EXECUTION VERSION
SECOND AMENDED AND RESTATED PURCHASE AND CONTRIBUTION
AGREEMENT
Dated as of September 28, 2011
between
UNITED RENTALS (NORTH AMERICA), INC.,
UNITED RENTALS NORTHWEST, INC.,
as Originators
UNITED RENTALS, INC.,
as Collection Agent
and
UNITED RENTALS RECEIVABLES LLC II

as Buyer

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
PRELIMINARY STATEMENTS
    1  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01 Certain Defined Terms
    1  
SECTION 1.02 Other Terms
    8  
 
       
ARTICLE II AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
    8  
 
       
SECTION 2.01 Facility
    8  
SECTION 2.02 Making Purchases
    8  
SECTION 2.03 Contributions
    9  
SECTION 2.04 Collections
    9  
SECTION 2.05 Settlement Procedures
    9  
SECTION 2.06 Payments and Computations, Etc.
    10  
 
       
ARTICLE III CONDITIONS OF PURCHASES
    10  
 
       
SECTION 3.01 Conditions Precedent to Initial Purchase from the Originators
    10  
SECTION 3.02 Conditions Precedent to All Purchases and Contributions
    12  
SECTION 3.03 Certification as to Representation and Warranties
    12  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    13  
 
       
SECTION 4.01 Representations and Warranties of the Originators
    13  
 
       
ARTICLE V COVENANTS
    15  
 
       
SECTION 5.01 Covenants of the Originators
    15  
SECTION 5.02 Covenant of the Originators and the Buyer
    21  
 
       
ARTICLE VI ADMINISTRATION AND COLLECTION OF RECEIVABLES
    21  
 
       
SECTION 6.01 Designation and Responsibilities of Collection Agent
    21  
SECTION 6.02 Rights and Remedies
    22  
SECTION 6.03 Transfer of Records to Buyer
    22  
 
       
ARTICLE VII EVENTS OF TERMINATION
    23  
 
       
SECTION 7.01 Events of Termination
    23  
 
       
ARTICLE VIII INDEMNIFICATION
    25  
SECTION 8.01 Indemnities by the Originators
    25  

 

-i-



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE IX MISCELLANEOUS
    27  
 
       
SECTION 9.01 Amendments, Etc.
    27  
SECTION 9.02 Notices, Etc.
    27  
SECTION 9.03 Binding Effect; Assignability
    28  
SECTION 9.04 Costs, Expenses and Taxes
    28  
SECTION 9.05 No Proceedings
    29  
SECTION 9.06 Confidentiality
    29  
SECTION 9.07 GOVERNING LAW
    29  
SECTION 9.08 SUBMISSION TO JURISDICTION
    30  
SECTION 9.09 WAIVER OF JURY TRIAL
    30  
SECTION 9.10 Third Party Beneficiary
    30  
SECTION 9.11 Execution in Counterparts
    30  
SECTION 9.12 Survival of Termination
    30  
SECTION 9.13 Severability
    30  

 

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED PURCHASE AND CONTRIBUTION
AGREEMENT
Dated as of September 28, 2011
UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation, and UNITED RENTALS
NORTHWEST, INC., an Oregon corporation, (together with each of their successors
and permitted assigns, each an “Originator” and collectively, the
“Originators”), UNITED RENTALS, INC., a Delaware corporation, (“United
Rentals”), as Collection Agent, and UNITED RENTALS RECEIVABLES LLC II, a
Delaware limited liability company (the “Buyer”), agree as follows:
PRELIMINARY STATEMENTS
(1) Certain terms which are capitalized and used throughout this Agreement (in
addition to those defined above) are defined in Article I of this Agreement.
Capitalized terms not defined herein are used as defined in the Receivables
Agreement.
(2) Each Originator has Receivables that it wishes to sell to the Buyer, and the
Buyer is prepared to purchase such Receivables on the terms set forth herein.
(3) Each Originator may also wish to contribute Receivables to the capital of
the Buyer on the terms set forth herein.
(4) The parties hereto previously entered into that certain Purchase and
Contribution Agreement, dated as of May 31, 2005 and amended and restated as of
December 22, 2008.
(5) The parties hereto now desire to amend and restate the Purchase and
Contribution Agreement in its entirety as set forth herein and with the effect
from the date first set forth above.
NOW, THEREFORE, the parties agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Administrative Agent” means Credit Agricole, in its capacity as administrative
agent under the Receivables Agreement for the banks, or any successor
administrative agent appointed pursuant to the terms of the Receivables
Agreement.
“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

 

-1-



--------------------------------------------------------------------------------



 



“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
“Alternate Base Rate” means:
(a) For Credit Agricole, Atlantic and each other Bank for Atlantic, on any date,
a fluctuating interest rate per annum as shall be in effect from time to time,
which rate shall be at all times equal to the higher of:
(i) the rate of interest determined by Credit Agricole in New York, New York,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that Credit Agricole charges any
corporate customer); and
(ii) the Federal Funds Rate plus 0.50% per annum; and
(b) For Scotia Capital, Liberty and each other Bank for Scotia Capital, on any
date, a fluctuating interest rate per annum as shall be in effect from time to
time, which rate shall be at all times equal to the higher of:
(i) the rate of interest determined by Scotia Capital in New York, New York,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that Scotia Capital charges any
corporate customer); and
(c) the Federal Funds Rate plus 0.50% per annum.
“Atlantic” means Atlantic Asset Securitization LLC, as a purchaser under the
Receivables Agreement.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City.
“Credit Agricole” means Credit Agricole Corporate and Investment Bank (f/k/a
Calyon New York Branch) and its permitted successors and assigns.
“Capital Lease” shall have the meaning set forth in the Credit Agreement.
“Collateral” shall have the meaning set forth in Section 5.02 of this Agreement.
“Collection Account” means any joint deposit accounts, lock-box account or any
account into which credit card collections are deposited, which the Seller
maintains with the Qualified Intermediary for the purpose of receiving
Collections.
“Collection Account Agreement” means an agreement between United Rentals, the
Seller and the Collection Account Bank reasonably acceptable to the
Administrative Agent; provided, that the Collection Account Agreement entered
into on the date hereof shall be deemed to be reasonably acceptable to the
Administrative Agent.

 

-2-



--------------------------------------------------------------------------------



 



“Collection Account Banks” means the banks or other financial institutions
holding the Collection Accounts.
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.
“Collections” means, with respect to any Transferred Receivable, (a) all funds
which are received by an Originator, the Seller or the Collection Agent in
payment of any amounts owed in respect of such Transferred Receivable
(including, without limitation, purchase price, finance charges, interest and
all other charges), or applied to amounts owed in respect of such Transferred
Receivable (including, without limitation, insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other party directly or indirectly liable
for the payment of such Transferred Receivable and available to be applied
thereon), (b) all Collections received as a result of a repurchase pursuant to
Section 2.05 and (c) all other proceeds of such Transferred Receivable.
“Contract” means an agreement between an Originator and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Buyer, pursuant to
or under which such Obligor shall be obligated to pay for goods or services from
time to time.
“Contributed Receivable” has the meaning specified in Section 2.03.
“Controlled Account” means the deposit account maintained at the Controlled
Account Bank for the purpose of receiving deposited Collections.
“Controlled Account Agreement” means an agreement between United Rentals, the
Seller and the Controlled Account Bank reasonably acceptable to the
Administrative Agent; provided, that the Controlled Account Agreement entered
into on the date hereof shall be deemed to be reasonably acceptable to the
Administrative Agent.
“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.
“Credit Agreement” means the Credit Agreement, dated as of June 9, 2008, by and
among the financial institutions named therein, as the Lenders, Bank of America,
N.A., as Agent, U.S. Swingline Lender and Letter of Credit Issuer, Bank of
America, N.A. (acting through its Canada Branch), as Canadian Swingline Lender
and as a Canadian Funding Bank, UBS Securities LLC, as the Syndication Agent,
UBS AG Canada Branch, as a Canadian Funding Bank, Wachovia Bank, National
Association, as Co-Documentation Agent, Wachovia Capital Finance Corporation
(Canada), as a Canadian Funding Bank, Wells Fargo Foothill, LLC, as
Co-Documentation Agent, United Rentals (North America), Inc. and certain of its
Subsidiaries, as the U.S. Borrowers, United Rentals, Inc. and certain of its
Subsidiaries, as the Guarantors, United Rentals of Canada, Inc. and United
Rentals Alberta Holding, LP, as the Canadian Borrowers, United Rentals Financing
Limited Partnership, as the Specified Loan Borrower, Banc of America Securities
LLC and UBS Securities LLC, as the Joint Lead Arrangers, and Banc of America
Securities LLC, UBS Securities LLC and Wachovia Capital Markets, LLC, as the
Joint Book Managers, as amended to date, and as the same may, from time to time,
be amended, waived, modified, supplemented or replaced but only to the extent
that the Purchaser Agents approve such amendment, waiver, modification or
supplement for the purposes of incorporation of such amendment, waiver,
modification, supplement or replacement herein.

 

-3-



--------------------------------------------------------------------------------



 



“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originators in effect on the date of this
Agreement applicable to the Receivables and described in Annex A hereto, as
modified in compliance with this Agreement and the Credit Agreement.
“Debt” shall have the meaning set forth in the Credit Agreement.
“Dilution” means, with respect to any Transferred Receivable, the aggregate
amount of any reductions or adjustments in the Outstanding Balance of such
Transferred Receivable as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services or any rebate, sales allowance, cash
discount or other adjustment or setoff.
“Discount” means, in respect of each purchase, 2.0% of the Outstanding Balance
of the Receivables that are the subject of such purchase; provided, however, the
foregoing percentage may be revised by request of either of the parties to such
purchase provided that such revision is consented to by both of such parties and
by the Administrative Agent.
“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision of services to such Obligor by an Originator under
a Contract generated by the Originator in the ordinary course of its business
for which all actions required to be performed by the Originator have been
performed (except for the presentment by the Originator of an invoice to the
Obligor), and includes the right to payment of any sales tax, interest or
finance charges and other obligations of such Obligor with respect thereto,
payment for which has been directed to the Controlled Account listed in Annex B
hereto.
“Equity Interests” shall have the meaning set forth in the Credit Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“Event of Termination” has the meaning specified in Section 7.01.
“Facility Termination Date” means the earliest of (a) September 26, 2012,
(b) the date determined pursuant to Section 7.01, (c) the date the Purchase
Limit is reduced to zero pursuant to Section 1.01(b) of the Receivables
Agreement or (d) the date upon which the Credit Agreement is terminated in
connection with an Event of Default thereunder.
“Federal Assignment of Claims Act” means the Federal Assignment of Claims Act,
31 U.S.C. §3727 and 41 U.S.C. §15, as amended.

 

-4-



--------------------------------------------------------------------------------



 



“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.l5(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.l5(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Government Obligor” means any obligor that is the United States, any State
thereof, any municipality or other government, or any agency, department or
instrumentality thereof.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guaranty” shall have the meaning set forth in the Credit Agreement.
“Hedge Agreement” shall have the meaning set forth in the Credit Agreement.
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
“Identifiable Combined Assets” means amounts received in the Collection Accounts
that the Collection Agent can identify as being received in respect of
(i) amounts received in the Controlled Account that the Collection Agent can
identify as being received in respect of the sale of equipment that has been
leased to an Originator and is subject to the lien of the lessor thereof, or
(ii) amounts received in the Controlled Account that the Collection Agent can
identify as being received in respect of Receivables that would, in accordance
with the accounts receivable adjustment codes used by the Collection Agent, the
Seller and each Originator on the Closing Date, be identified on the general
ledger thereof under account receivable adjustment code “N/A.”
“Indemnified Amounts” has the meaning specified in Section 8.01.
“Liberty” means Liberty Street Funding LLC, as a purchaser under the Receivables
Agreement.
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of United Rentals and the Subsidiaries, taken as a
whole.

 

-5-



--------------------------------------------------------------------------------



 



“Obligor” means, with respect to any Transferred Receivable, a Person obligated
to make payments to an Originator pursuant to a Contract; provided that in the
event that any payments in respect of a Contract are made by any other Person,
such other Person shall also be deemed to be an Obligor.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.
“Purchase Date” means the date of each purchase of Receivables under this
Agreement.
“Purchased Receivable” means any Receivable or ENB Receivable which, pursuant to
Article II has been identified as a Purchased Receivable and purchased by the
Buyer.
“Purchaser” means (i) Atlantic Asset Securitization LLC and any successor or
assign of such Purchaser that is a receivables investment company that in the
ordinary course of its business issues commercial paper or other securities to
fund its acquisition and maintenance of receivables and (ii) Liberty Street
Funding LLC and any successor or assign of such Purchaser that is a receivables
investment company that in the ordinary course of its business issues commercial
paper or other securities to fund its acquisition and maintenance of
receivables.
“Purchaser Agent” means (i) Credit Agricole and its permitted successors and
assigns as Atlantic Purchaser Agent and (ii) Scotia Capital and its permitted
successors and assigns as Liberty Purchaser Agent.
“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services to such Obligor by an
Originator under a Contract generated by the Originator in the ordinary course
of its business for which all actions required to be performed by the Originator
have been performed (except in the case of ENB Receivables, for which the
related Originator will not have presented an invoice to the related Obligor),
and includes the right to payment of any sales tax, interest or finance charges
and other obligations of such Obligor with respect thereto, payment for which
has been directed to the Controlled Account listed in Annex B hereto; provided
that “Receivable” shall not include any Equipment Sale Receivables (as defined
in the Receivables Agreement). For the avoidance of doubt, Receivables include
ENB Receivables.
“Receivables Agreement” means that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof, among the Buyer, as
seller, Atlantic Asset Securitization LLC, as a purchaser, Liberty Street
Funding LLC, as a purchaser, Credit Agricole, as administrative agent and as
Atlantic purchaser agent, Scotia Capital, as Liberty purchaser agent and United
Rentals, as collection agent, as amended or restated from time to time.

 

-6-



--------------------------------------------------------------------------------



 



“Related Security” means with respect to any Transferred Receivable all of the
applicable Originator’s interest in:
(a) any goods (excluding any returned goods with respect to a Receivable which
has been repurchased pursuant to Section 2.05 of this Agreement) relating to any
sale giving rise to such Transferred Receivable;
(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Transferred Receivable, whether
pursuant to the Contract related to such Transferred Receivable or otherwise,
together with all financing statements authorized or signed by an Obligor
describing any collateral securing such Transferred Receivable;
(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Transferred
Receivable whether pursuant to the Contract related to such Transferred
Receivable or otherwise; and
(d) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such
Transferred Receivable and the related Obligor.
“Scotia Capital” means The Bank of Nova Scotia and its successors and assigns.
“Settlement Date” means such day or days each month as are selected from time to
time by the Buyer or its designee in a written notice to the Collection Agent.
“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Transaction Documents” means any of the Agreement, the Receivables Agreement
(as defined herein), the Fee Agreements, the Performance Undertaking Agreement
(each as defined in the Receivables Agreement) and all other agreements and
documents delivered and/or related hereto or thereto.
“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“United (NA)” means United Rentals (North America), Inc. a Delaware corporation,
and its successors and permitted assigns.
“United Rentals” means United Rentals, Inc. and its successors and permitted
assigns.

 

-7-



--------------------------------------------------------------------------------



 



SECTION 1.02 Other Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
ARTICLE II
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
SECTION 2.01 Facility.
On the terms and conditions hereinafter set forth and without recourse (except
to the extent as is specifically provided herein), the Originators agree to sell
and the Buyer agrees to purchase Receivables of the Originators from time to
time during the period from the date hereof to the Facility Termination Date.
SECTION 2.02 Making Purchases.
(a) Purchases. On the date of the initial purchase hereunder, the Originators
shall sell, transfer, assign and convey to the Buyer all Receivables owned by
the Originators as of the close of business on the Business Day immediately
preceding such Purchase Date (other than Receivables constituting Contributed
Receivables pursuant to Section 2.03). Each Originator shall, on each Business
Day occurring thereafter prior to the Facility Termination Date, sell, transfer,
assign and convey to the Buyer all Receivables owned by such Originator as of
the close of business on the immediately preceding Business Day. On each
Purchase Date, the Buyer shall, upon satisfaction of the applicable conditions
set forth in Article III, pay the purchase price for such purchase by the
deposit of such amount in same day funds to such account(s) as may be designated
by the Originators. To the extent that funds are not paid at the time a
Receivable is transferred, such Transferred Receivable will be deemed a
Contributed Receivable.
(b) Determination of Purchase Price. The purchase price for the Receivables that
are the subject of any purchase hereunder shall be determined on an arm’s-length
basis on or prior to the date of such purchase, and shall be equal to the
Outstanding Balance of such Receivables, minus the Discount for such purchase.
(c) Ownership of Receivables and Related Security. On each Purchase Date, after
giving effect to each purchase or contribution, the Buyer shall own the
Transferred Receivables. The acquisition of any Receivable shall include all
rights to, but not the obligations under, all Related Security with respect to
such Receivable and all Collections with respect thereto and other proceeds of
such Receivable and Related Security.

 

-8-



--------------------------------------------------------------------------------



 



(d) Intention of the Parties. It is the express intent of the parties hereto
that the transfers of the Receivables and related rights by each Originator to
the Buyer, as contemplated by this Agreement be, and be treated as, true sales
of the Transferred Receivables and the Related Security for all purposes,
providing the Buyer with full risks and benefits of ownership and not as loans
secured by the Receivables and related rights. If, notwithstanding the intent of
the parties or any other provision hereof, any Transferred Receivable and the
Related Security conveyed hereunder is construed to constitute property of any
Originator or such conveyance is not treated as a sale to Buyer for all
purposes, then (i) this Agreement also is intended by the parties to be, and
hereby is, a security agreement within the meaning of the UCC; and (ii) the
conveyance by the Originators provided for in this Agreement shall be treated as
the grant of, and each Originator hereby grants to Buyer, a first priority
security interest in, to and under all of the Originators’ right, title and
interest in, to and under all Transferred Receivables and the Related Security,
and proceeds relating thereto conveyed by the Originators to Buyer, to secure
the payment and performance of the Originators’ obligations to Buyer under this
Agreement or as may be determined in connection therewith by applicable law.
Each Originator and Buyer shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in, and not to constitute a sale of,
Transferred Receivables and the Related Security, such security interest would
be deemed to be a perfected security interest in favor of Buyer under applicable
law and shall be maintained as such throughout the term of this Agreement.
SECTION 2.03 Contributions.
United (NA) may from time to time at its option, by notice to the Buyer,
identify Receivables which it proposes to contribute to the Buyer as a capital
contribution. Such Receivables shall be identified by reference to a report
prepared by United (NA). On the date of each such contribution and after giving
effect thereto, the Buyer shall own the Receivables so identified and
contributed (collectively, the “Contributed Receivables”) and all Related
Security with respect thereto.
SECTION 2.04 Collections.
(a) Unless otherwise agreed, the Collection Agent shall, on each Settlement
Date, deposit into an account of the Buyer or the Buyer’s assignee all
Collections of Transferred Receivables then held by the Collection Agent.
(b) In the event that an Originator believes that amounts that are not
Collections of Transferred Receivables have been deposited into an account of
the Buyer or the Buyer’s assignee, such Originator shall so advise the Buyer
and, on the Business Day following such identification, the Buyer shall remit,
or shall cause to be remitted, to such Originator all amounts so deposited that
are identified, to the Buyer’s satisfaction, to be amounts that are not
Collections of Transferred Receivables.
SECTION 2.05 Settlement Procedures.
(a) If on any day, the Outstanding Balance of any Transferred Receivable is
reduced or adjusted as a result of any Dilution, or any setoff or dispute
between an Originator and an Obligor due to a claim arising out of the same or
any other transaction or if on any day any of the representations and warranties
made by an Originator in Section 4.01(i) with respect to any Transferred
Receivable is no longer true, such Originator shall repurchase such Transferred
Receivable on the next succeeding Settlement Date for a repurchase price equal
to the Outstanding Balance of such Transferred Receivable. Each repurchase of a
Transferred Receivable shall include the Related Security with respect to such
Transferred Receivable. The proceeds of any such repurchase shall be deemed to
be a Collection in respect of such Transferred Receivable. If United Rentals is
not the Collection Agent, each Originator shall pay to the Collection Agent on
or prior to the next Settlement Date the repurchase price required to be paid
pursuant to this subsection.

 

-9-



--------------------------------------------------------------------------------



 



(b) Except as stated in subsection (a) of this Section or as otherwise required
by law or the underlying Contract, all Collections from an Obligor of any
Transferred Receivable shall be applied to the Transferred Receivables of such
Obligor in the order of the age of such Transferred Receivables, starting with
the oldest such Transferred Receivable, unless such Obligor designates its
payment for application to specific Transferred Receivables.
SECTION 2.06 Payments and Computations, Etc.
(a) All amounts to be paid or deposited by the Originators or the Collection
Agent hereunder shall be paid or deposited no later than 11:00 A.M. (New York
City time) on the day when due in same day funds to the account designated by
the Buyer.
(b) Each Originator shall, to the extent permitted by law, pay to the Buyer
interest on any amount not paid or deposited by such Originator (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2% per annum above the Alternate Base Rate, payable on demand.
(c) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of 360 (365 days if computed with reference to the
Alternate Base Rate) days for the actual number of days elapsed. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
ARTICLE III
CONDITIONS OF PURCHASES
SECTION 3.01 Conditions Precedent to Initial Purchase from the Originators.
The initial purchase of Receivables from the Originators hereunder is subject to
the conditions precedent that the Buyer shall have received on or before the
date of such purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Buyer:
(a) A certificate of the Secretary or Assistant Secretary of each Originator
certifying (i) copies of the resolutions of the Board of Directors of each
corporate Originator approving this Agreement, (ii) copies of all documents
evidencing other necessary corporate or limited partnership action and
governmental approvals, if any, with respect to this Agreement and (iii) the
names and true signatures of the officers of each Originator authorized to sign
this Agreement and the other documents to be delivered by it hereunder (on which
certificate the Buyer and Collection Agent, if other than such Originator, may
conclusively rely until such time as the Buyer and the Collection Agent shall
receive from such Originator a revised certificate meeting the requirements of
this subsection (a));

 

-10-



--------------------------------------------------------------------------------



 



(b) A copy of the organizational documents of each Originator, certified as of a
recent date by the Secretary of State or other appropriate official of the state
of its organization, and a certificate as to the good standing of each such
Originator from the applicable Secretary of State or other official, dated as of
recent date;
(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of the initial purchase, naming
each Originator as the debtor/seller and the Buyer as the secured
party/purchaser, or other similar instruments or documents, as the Buyer,
Administrative Agent or a Purchaser Agent may deem necessary or desirable under
the UCC of all appropriate jurisdictions or other applicable law to perfect the
Buyer’s ownership of and security interest in the Collateral;
(d) A written search report from a Person satisfactory to the Administrative
Agent and each Purchaser Agent listing all effective financing statements that
name each Originator in the jurisdictions in which filings were made pursuant to
the foregoing subsection (c), together with copies of such financing statements
(none of which, except for those described in the foregoing subsection (c) shall
cover any Receivable or any related right) and tax and judgment lien search
reports from a Person satisfactory to the Administrative Agent and each
Purchaser Agent showing no evidence of any liens filed against any Originator
with respect to the Receivables or related rights;
(e) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Originators;
(f) Evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s satisfaction;
(g) A certificate from an officer of each Originator to the effect that the
Collection Agent and such Originator have placed on the most recent, and have
taken all steps reasonably necessary to ensure that there shall be placed on
subsequent, summary master control data processing reports the indicator “BO”
and in the related policy and procedure bulletin defining the “BO” marker” the
following legend (or the substantive equivalent thereof) has been included: “THE
RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO UNITED RENTALS RECEIVABLES LLC
II, PURSUANT TO A SECOND AMENDED AND RESTATED PURCHASE AND CONTRIBUTION
AGREEMENT, DATED AS OF September 28, 2011, AMONG UNITED RENTALS, INC., THE
ORIGINATORS NAMED THEREIN AND UNITED RENTALS RECEIVABLES LLC II; AND AN INTEREST
IN THE RECEIVABLES DESCRIBED HEREIN HAS BEEN GRANTED TO THE ADMINISTRATIVE
AGENT, PURSUANT TO A SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
DATED AS OF September 28, 2011, AMONG UNITED RENTALS RECEIVABLES LLC II, UNITED
RENTALS, INC., LIBERTY STREET FUNDING LLC, THE BANK OF NOVA SCOTIA, ATLANTIC
ASSET SECURITIZATION LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.”; and

 

-11-



--------------------------------------------------------------------------------



 



(h) A favorable opinion of counsel for each Originator, substantially in such
form and as to such matters as the Buyer or Administrative Agent may reasonably
request.
SECTION 3.02 Conditions Precedent to All Purchases and Contributions.
Each purchase and contribution (including the initial purchase and contribution)
hereunder shall be subject to the further conditions precedent that:
(a) on the date of such purchase or contribution the following statements shall
be true (and each Originator, by accepting the amount of such purchase or
contribution, shall be deemed to have certified that):
(i) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such purchase or contribution as though made on and as of
such date, and
(ii) no event has occurred and is continuing, or would result from such purchase
or contribution, that constitutes an Event of Termination or an Incipient Event
of Termination,
(b) the Buyer shall not have delivered to such Originator a notice that the
Buyer shall not make any further purchases or receive any additional
contributions of Transferred Receivables hereunder; and
(c) the Buyer shall have received such other approvals, opinions or documents as
the Buyer may reasonably request.
SECTION 3.03 Certification as to Representation and Warranties.
Each Originator, by accepting the Purchase Price related to each purchase of
Receivables (and related rights) generated by such Originator, shall be deemed
to have certified that the representations and warranties contained in
Article IV are true and correct on and as of such day, with the same effect as
though made on and as of such day.

 

-12-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01 Representations and Warranties of the Originators.
Each Originator represents and warrants as follows:
(a) Such Originator is an organization validly existing and in good standing
under the laws of the jurisdiction of its organization, and is duly qualified to
do business, and is in good standing, in every jurisdiction where the nature of
its business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.
(b) The execution, delivery and performance by such Originator of each
Transaction Document to which it is a party, (i) are within such Originator’s
organizational or limited partnership powers, (ii) have been duly authorized by
all necessary organizational or limited partnership action, (iii) do not
contravene (1) such Originator’s charter or by-laws or limited partnership
agreement, (2) any law, rule or regulation applicable to such Originator,
(3) any contractual or limited partnership agreement restriction binding on or
affecting such Originator or its property, the violation of which could
reasonably be expected to have a Material Adverse Effect on the collectibility
of any outstanding Receivable or a Material Adverse Effect on such Originator or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting such Originator or its property, and (iv) do not result in or require
the creation of any Adverse Claim upon or with respect to any of its properties
(except for the transfer of such Originator’s interest in the Transferred
Receivables pursuant to this Agreement). This Agreement has been duly executed
and delivered by a duly authorized officer of such Originator.
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Originator of this Agreement or any
other document to be delivered hereunder, except for the filing of UCC financing
statements which are referred to herein other than those which have been
obtained; provided that the right of any assignee of a Receivable the obligor of
which is a Government Obligor to enforce such Receivable directly against such
obligor may be restricted by the Federal Assignment of Claims Act or any similar
applicable Law to the extent the Originator or the Buyer shall not have complied
with the applicable provisions of any such law in connection with the assignment
or subsequent reassignment of any such Receivable.
(d) Each of the Transaction Documents to which it is a party constitutes the
legal, valid and binding obligation of such Originator enforceable against such
Originator in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

-13-



--------------------------------------------------------------------------------



 



(e) Sales and contributions made pursuant to this Agreement will constitute a
valid sale, transfer and assignment of the Transferred Receivables to the Buyer,
enforceable against creditors of, and purchasers from, such Originator. Such
Originator shall have no remaining property interest in any Transferred
Receivable.
(f) The consolidated balance sheets of United Rentals and its Subsidiaries as at
the end of its most recent fiscal year, and the related consolidated statements
of income and retained earnings of United Rentals and its Subsidiaries for such
fiscal year, copies of which have been or will be furnished to the Buyer in
accordance with Section 5.01(i) below, fairly present in all material respects
the consolidated financial condition of United Rentals and its Subsidiaries as
at such date and the consolidated results of the operations of United Rentals
and its Subsidiaries for the period ended on such date, all in accordance with
GAAP consistently applied, and since the end of its most recent fiscal year
there has been no material adverse change in the business, operations, property
or financial condition of United Rentals and its Subsidiaries, except as may
have previously been disclosed to the Buyer.
(g) There is no pending or, to such Originator’s knowledge, threatened action or
proceeding affecting such Originator before any court, governmental agency or
arbitrator which may materially adversely affect the financial condition or
operations of such Originator or the ability of such Originator to perform its
obligations under this Agreement, or which purports to affect the legality,
validity or enforceability of this Agreement; such Originator is not in default
with respect to any order of any court, arbitration or governmental body except
for defaults with respect to orders of governmental agencies which defaults are
not material to the business or operations of such Originator.
(h) No proceeds of any purchase will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934.
(i) Each Transferred Receivable, together with the Related Security, is owned
(prior to its sale or contribution hereunder) by the Originator free and clear
of any Adverse Claim (other than any Adverse Claim arising solely as the result
of any action taken by the Buyer). When the Buyer makes a purchase or receives a
contribution of a Contributed Receivable it shall acquire valid ownership of
each Transferred Receivable and the Related Security and Collections with
respect thereto free and clear of any Adverse Claim (other than any Adverse
Claim arising solely as the result of any action taken by the Buyer); provided,
that the interest of the Originators in Receivables that represent proceeds of
the sale of equipment that has been leased to an Originator may be subject to
the lien of the lessor thereof; provided, further, that the right of any
assignee of Receivables the obligor of which is a Government Obligor to enforce
such Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable law to the extent the
applicable Originator or Borrower and/or any assignee thereof shall not have
complied with the applicable provisions of any such law in connection with the
assignment or subsequent reassignment of any such Receivable. No effective
financing statement or other instrument similar in effect covering any Contract
or any Transferred Receivable, any interest therein, the Related Security or
Collections with respect thereto is on file in any recording office, except
those tiled in favor of the Buyer relating to this Agreement and those filed
pursuant to the Receivables Agreement.

 

-14-



--------------------------------------------------------------------------------



 



(j) Each report, information, exhibit, financial statement, document, book,
record or report furnished or to be furnished at any time by the Originator to
the Buyer in connection with this Agreement is true, complete and accurate in
all material respects as of its date or (except as otherwise disclosed to the
Buyer at such time) as of the date so furnished.
(k) The principal place of business and chief executive office of the Originator
and the office where the Originator keeps its records concerning the Transferred
Receivables are located at the address or addresses referred to in
Section 5.01(b).
(l) Such Originator is not known by and does not use, nor has it been known by
or used within the past five years, any tradename or doing-business-as name.
(m) With respect to any programs used by the Originator in the servicing of the
Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Collection Agent so that such new Collection Agent shall
have the benefit of such programs (it being understood, however, that the
Collection Agent, if other than United Rentals, shall be required to be bound by
a confidentiality agreement reasonably acceptable to the Originators).
(n) All sales, excise or other taxes with respect to the merchandise, insurance
or services which are the subject of any Contract for a Receivable have been
paid by the Originator when due.
(o) The names and addresses of the Collection Account Banks and Controlled
Account Bank, together with the account numbers of the Collection Accounts and
the Controlled Account, are specified in Annex B (as the same may be updated
from time to time pursuant to Section 5.01(g)).
(p) All right, title and interest of such Originator in and to, and exclusive
dominion and control in respect of the Controlled Account has been transferred
by such Originator to the Buyer, or its designee, free and clear of any Adverse
Claim.
ARTICLE V
COVENANTS
SECTION 5.01 Covenants of the Originators.
From the date hereof until the first day following the Facility Termination Date
on which all of the Transferred Receivables are either collected in full or have
been written off as uncollectible:
(a) Compliance with Laws, Etc. Each Originator will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate or limited partnership existence, rights, franchises,
qualifications and privileges except to the extent that the failure so to comply
with such laws, rules and regulations or the failure so to preserve and maintain
such existence, rights, franchises, qualifications, and privileges would not
materially adversely affect the collectibility of the Transferred Receivables or
the ability of such Originator to perform its obligations under this Agreement.

 

-15-



--------------------------------------------------------------------------------



 



(b) Offices, Records and Books of Account. Each Originator will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Transferred Receivables (and all original
documents relating thereto) at the address of the Originator set forth in
Section 9.02 of this Agreement or, upon 30 days’ prior written notice to the
Buyer, at any other locations in jurisdictions where all actions required by
Section 5.01(k) shall have been taken and completed. Each Originator also will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Transferred
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Transferred Receivables (including, without limitation, records adequate to
permit the daily identification of each new Transferred Receivable and all
Collections of and adjustments to each existing Transferred Receivable). Each
Originator shall make a notation in its books and records, including its
computer files, to indicate which Receivables have been sold or contributed to
the Buyer hereunder.
(c) Performance and Compliance with Contracts and Credit and Collection Policy.
Each Originator will, at its expense, timely and fully perform and comply with
all material provisions, covenants and other promises required to be observed by
it under the Contracts related to the Transferred Receivables (to the same
extent as if the Transferred Receivables had not been sold or transferred), and
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Transferred Receivable and the related Contract.
(d) Sales, Liens, Etc. Except for the sales and contributions of Receivables
contemplated herein, no Originator will sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security or
Collections, or upon or with respect to any account to which any Collections of
any Transferred Receivable are sent, or assign any right to receive income in
respect thereof.
(e) Extension or Amendment of Transferred Receivables. No Originator will
(i) extend, amend or otherwise modify the terms or any Transferred Receivable in
a manner inconsistent with the Credit and Collection Policy, that would result
in the Dilution of such Transferred Receivable or that would otherwise prevent
such Transferred Receivable from being an Eligible Receivable under the
Receivables Agreement unless, in each case, the Originator shall have
repurchased such Transferred Receivable, or (ii) amend, modify or waive in any
material respect any term or condition relating to payments under or enforcement
of any Contract related thereto.
(f) Change in Business or Credit and Collection Policy. No Originator will make
or permit any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect the
collectibility of the Transferred Receivables or the ability of such Originator
to perform its obligations under this Agreement, except as may otherwise be
agreed in writing by the Buyer.

 

-16-



--------------------------------------------------------------------------------



 



(g) Change in Payment Instructions to Obligors. No Originator will make any
change in the instructions to Obligors regarding payments to be made to any
Collection Account, unless the Buyer and its assigns shall have received notice
of such change (including an updated Annex B) and executed copies of a
Collection Account Agreement with each new Collection Account Bank or with
respect to each new Collection Account, which agreements are reasonably
acceptable to the Buyer and its assigns.
(h) Deposits to Collection Account. Each Originator will deposit, or cause to be
deposited, all Collections of Transferred Receivables into Collection Accounts
and will cause all such Collections deposited to the Collection Accounts to be
transferred to the Controlled Account except to the extent otherwise permitted
by the provisions of Section 1.04(a) of the Receivables Agreement. Neither of
the Originators will deposit or otherwise credit, or cause or issue any
instructions to be so deposited or credited, to the Controlled Account cash or
cash proceeds other than Collections of Transferred Receivables.
(i) Marking Records. Each Originator will mark its master data processing
records and, at the request of the Buyer, each Contract giving rise to Purchased
Receivables and all other relevant records evidencing the Receivables which are
the subject of each purchase with a legend, acceptable to the Buyer, stating
that such Receivables, the Related Security and Collections with respect
thereto, have been sold in accordance with this Agreement.
(j) Reporting Requirements. United Rentals will provide to the Buyer the
following:
(i) as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of United Rentals, balance sheets of
United Rentals and its Subsidiaries as of the end of such quarter and statements
of income and retained earnings of United Rentals and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, certified by the chief financial officer of United Rentals.
Notwithstanding the foregoing, in the event the due date for delivery of such
financials is waived or extended with respect to the Revolving Loans (as defined
in the Credit Agreement) pursuant to the Credit Agreement and at such time both
Credit Agricole and Scotia Capital are Revolving Lenders (as defined in the
Credit Agreement) thereunder, such waiver or extension will be deemed to have
been made with respect to the delivery of such financials under this Agreement;
(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of United Rentals, a copy of the annual report for such year for
United Rentals and its Subsidiaries, containing financial statements for such
year audited by Ernst & Young or other independent public accountants of
recognized national standing. Notwithstanding the foregoing, in the event the
due date for delivery of such financials is waived or extended with respect to
the Revolving Loans (as defined in the Credit Agreement) pursuant to the Credit
Agreement and at such time both Credit Agricole and Scotia Capital are Revolving
Lenders (as defined in the Credit Agreement) thereunder, such waiver or
extension will be deemed to have been made with respect to the delivery of such
financials under this Agreement;

 

-17-



--------------------------------------------------------------------------------



 



(iii) notice of the termination of the Credit Agreement by the lenders
thereunder as soon as reasonably practicable, but in any event within one
(1) Business Day of the earlier of receipt by the Collection Agent or any
Originator of notice of such termination and the effectiveness of such
termination;
(iv) as soon as possible and in any event within five (5) days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer or treasurer of United Rentals setting
forth details of such Event of Termination or Incipient Event of Termination and
the action that applicable Originator has taken and proposes to take with
respect thereto;
(v) promptly after the sending or filing thereof, copies of all reports that
United Rentals sends to any of its securityholders, and copies of all reports
and registration statements that United Rentals or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
(vi) promptly after the filing or receiving thereof, copies of all reports and
notices that United Rentals or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that United Rentals or any Affiliate receives from any of
the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which United Rentals or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on United Rentals
and/or any such Affiliate in excess of $1,000,000;
(vii) at least ten (10) Business Days prior to any change in the name or change
in or addition of jurisdiction of organization of any Originator, a notice
setting forth such change and the effective date thereof;
(viii) at the time of the delivery of the financial statements provided for in
clauses (i) and (ii) of this paragraph, a certificate of a Responsible Officer
(as defined in the Receivables Agreement) of United Rentals to the effect that,
to the best of such officer’s knowledge, no Event of Termination has occurred
and is continuing or, if any Event of Termination has occurred and is
continuing, specifying the nature and extent thereof;
(ix) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of the Originators as the Buyer
may from time to time reasonably request;
(x) promptly after United Rentals obtains knowledge thereof, notice of any (a)
litigation, investigation or proceeding which may exist at any time between an
Originator and any governmental authority which, in either case, if not cured or
if adversely determined, as the case may be, would reasonably be expected to
have a Material Adverse Effect on the business, operations, property or
financial or other condition of an Originator; (b) litigation or proceeding
materially and adversely affecting an Originator’s ability to perform its
obligations under this Agreement; or (c) litigation or proceeding adversely
affecting an Originator in which the amount involved is $5,000,000 or more and
not covered by insurance or in which injunctive or similar relief is sought
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect; and

 

-18-



--------------------------------------------------------------------------------



 



(xi) promptly after the occurrence thereof, notice of a material adverse change
in the business, operations, property or financial condition of an Originator.
The reporting requirements set forth in this Section 5.01(j) are satisfied by
filing any of the documentation specified in (i), (ii) and (iv) above with the
Securities and Exchange Commission through the EDGAR electronic filing system.
(k) Change of Control. No Originator shall permit a Change of Control, as
defined in the Receivables Agreement, to occur.
(l) Further Assurances.
(i) Each Originator agrees from time to time, at its expense, promptly to
execute and deliver all further instruments and documents, and to take all
further actions, that may be necessary or desirable, or that the Buyer or its
assignee may reasonably request, to perfect, protect or more fully evidence the
sale and contribution of Receivables under this Agreement, or to enable the
Buyer or its assignee to exercise and enforce their respective rights and
remedies under this Agreement. Without limiting the foregoing, each Originator
will, upon the request of the Buyer or its assignee,
(ii) prepare and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable to perfect, protect or evidence such Transferred Receivables;
(iii) mark conspicuously each invoice in their files evidencing each Transferred
Receivable with a legend, acceptable to the Buyer, evidencing that such
Receivable has been sold; and
(iv) deliver to the Buyer copies of all Contracts relating to the Transferred
Receivables and all records relating to such Contracts and the Transferred
Receivables, whether in hard copy or in magnetic tape or diskette format (which
if in magnetic tape or diskette format shall be compatible with the Buyer’s
computer equipment);
(v) Each Originator authorizes the Buyer or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables, the Related Security and the
Collections with respect thereto without the signature of the Originator where
permitted by law. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law;

 

-19-



--------------------------------------------------------------------------------



 



(vi) Each Originator authorizes the Buyer or its assignee to take any and all
steps in the Originator’s name and on behalf of the Originator that are
necessary or desirable, in the determination of the Buyer, to collect amounts
due under the Transferred Receivables, including, without limitation, endorsing
the Originator’s name on checks and other instruments representing Collections
of Transferred Receivables and enforcing the Transferred Receivables and the
Related Security;
provided that nothing in this Section 5.01(l) shall require an Originator to
take any action with respect to Identifiable Combined Assets or Equipment Sale
Receivables.
(m) Audits. Each Originator will, from time to time during regular business
hours as requested by the Buyer or its assigns, permit the Buyer, or its agents,
representatives or assigns
(i) to conduct periodic audits of the Transferred Receivables, the Related
Security and the related books and records and collections systems of the
Collection Agent (including any subcontractor) and the Originator;
(ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Collection Agent (including any
subcontractor) or the Originator relating to Transferred Receivables and the
Related Security, including, without limitation, the related Contracts; and
(iii) upon reasonable prior notice, to visit the offices and properties of the
Collection Agent, the Seller or the Originators for the purpose of examining
such materials described in clause (ii) above, and to discuss matters relating
to Transferred Receivables and the Related Security or the Originator’s
performance hereunder with any of the officers or employees of the Collection
Agent, the Seller or the Originators having knowledge of such matters; provided,
that, unless an Event of Termination or Incipient Event of Termination have
occurred and be continuing, neither the Seller nor the Collection Agent shall be
required to permit the Administrative Agent to conduct any of the actions
contained in this Section 5.01(m) more often than once every twelve months.
Upon the request of the Buyer or its designee, (which at any time prior to the
occurrence of an Event of Termination or any Incipient Event of Termination
shall be no more frequent than once every twelve months), the Originator will,
at its expense, appoint independent public accountants (which may, with the
consent of the Buyer or its designee, be United Rental’s regular independent
public accountants), or utilize the representatives or auditors of the Buyer or
its designee, to prepare and deliver to the Buyer or its designee a written
report with respect to the Transferred Receivables and the Credit and Collection
Policy (including, in each case, the systems, procedures and records relating
thereto) on a scope and in a form reasonably requested by the Buyer or its
designee.

 

-20-



--------------------------------------------------------------------------------



 



(n) Purchase Price. The purchase price payable by the Buyer to an Originator
hereunder is intended by such Originator and Buyer to be consistent with the
terms that would be obtained in an arm’s length sale.
(o) Payment of Sales Taxes. Each Originator will pay all sales, excise or other
taxes with respect to the Receivables to the applicable taxing authority when
due, and will, upon the request of the Buyer, provide the Buyer with evidence of
such payment.
SECTION 5.02 Covenant of the Originators and the Buyer.
The Originators and the Buyer have structured this Agreement with the intention
that each purchase or contribution of Transferred Receivables hereunder be
treated as a sale or absolute conveyance of such Transferred Receivables by such
Originators to the Buyer for all purposes. The Originators and the Buyer shall
(i) either (x) record each purchase as a sale or purchase, as the case may be,
on its books and records or (y) record each contribution as a capital
contribution on its books and records, and (ii) reflect each purchase or
contribution in its financial statements and tax returns as a sale, contribution
or purchase, as the case may be. In the event that, contrary to the mutual
intent of the Originators and the Buyer, any purchase, transfer, or contribution
of Transferred Receivables hereunder is not characterized as a sale or absolute
conveyance, the Originators shall, effective as of the date hereof, be deemed to
have granted (and each Originator hereby does grant) to the Buyer a first
priority security interest in and to any and all Transferred Receivables, all
Related Security with respect to such Transferred Receivables and all
Collections with respect thereto (the “Collateral”) to secure the repayment of
all amounts advanced to the Originators hereunder with accrued interest thereon,
and this Agreement shall be deemed to be a security agreement.
ARTICLE VI
ADMINISTRATION AND COLLECTION OF RECEIVABLES
SECTION 6.01 Designation and Responsibilities of Collection Agent.
(a) The servicing, administration and collection of the Transferred Receivables
shall be conducted by such Person (the “Collection Agent”) so designated
hereunder from time to time. Until the Buyer or its designee gives notice to the
Originator of the designation of a new Collection Agent, United Rentals is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Collection Agent pursuant to the terms hereof. Notwithstanding the
foregoing, as long as an interest in the Transferred Receivables is sold
pursuant to the Receivables Agreement, the servicing, administration and
collection of the Transferred Receivables will be arranged for and will be
subject to the terms and conditions of the Receivables Agreement and related
documents. Upon the termination of the Receivables Agreement, at a time when
this Agreement shall continue to be in full force and effect, the Buyer and the
Originators shall incorporate, in all substantial respects, the provisions of
Article IV of the Receivables Agreement or shall provide for other arrangements
for the servicing, administration and collection of the Transferred Receivables.

 

-21-



--------------------------------------------------------------------------------



 



(b) Each Originator shall deliver to the Collection Agent to hold in trust for
the Originator and the Buyer in accordance with their respective interests, all
documents, instruments and records (including, without limitation, computer
tapes or disks) which evidence or relate to Transferred Receivables.
SECTION 6.02 Rights and Remedies.
(a) Each Originator will perform all of its obligations under the Contracts
related to the Transferred Receivables to the same extent as if the Originators
had not sold or contributed Receivables to the Buyer and the exercise by the
Buyer of its rights hereunder shall not release the Originators from any of
their duties and obligations with respect to the Transferred Receivables;
provided that nothing in this Section 6.02(a) shall create recourse to the
Originators for the collectibility of the Transferred Receivables. The Buyer
shall not have any obligation or liability with respect to any Transferred
Receivables or related Contracts, nor shall the Buyer be obligated to perform
any of the obligations of the Originators thereunder.
(b) The Originators shall cooperate with the Collection Agent in collecting
amounts due from Obligors in respect of the Transferred Receivables.
(c) Each Originator hereby grants to the Collection Agent an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
in the name of the Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by the Originator or transmitted or received by Buyer (whether or
not from the Originator) in connection with any Transferred Receivable.
(d) The Collection Agent will, and will require in its agreement with the
Originators that each Originator will, pay all sales, excise or other taxes with
respect to the Receivables to the applicable taxing authority when due, and
will, upon the request of the Administrative Agent, provide the Administrative
Agent with evidence of such payment.
SECTION 6.03 Transfer of Records to Buyer.
(a) Each purchase and contribution of Receivables hereunder shall include the
transfer to the Buyer of all of the Originator’s right and title to and interest
in the records relating to such Receivables and shall include a license to the
use of the Originator’s computer software system to access and create such
records. Such license shall be without royalty or payment of any kind, is
coupled with an interest, and shall be irrevocable until all of the Transferred
Receivables are either collected in full or have been written off the books as
uncollectible.
(b) Each Originator shall take such action requested by the Buyer, from time to
time hereafter, that may be necessary or appropriate to ensure that the Buyer
has an enforceable ownership interest in the records relating to the Transferred
Receivables and rights (whether by ownership, license or sublicense) to the use
of the Originator’s computer software system to access and create such records.

 

-22-



--------------------------------------------------------------------------------



 



(c) In recognition of an Originator’s need to have access to the records
transferred to the Buyer hereunder, the Buyer hereby grants to United Rentals a
license to access such records in connection with any activity arising in the
ordinary course of the Originator’s business or in performance of United
Rentals’ duties as Collection Agent, provided that (i) United Rentals shall not
disrupt or otherwise interfere with the Buyer’s use of and access to such
records during such license period and (ii) each Originator consents to the
assignment and delivery of the records (including any information contained
therein relating to the Originator or its operations) to any assignees or
transferees of the Buyer provided they agree to hold such records confidential.
Such license shall be without royalty or payment of any kind, is coupled with an
interest, and shall be irrevocable until all of the Transferred Receivables are
either collected in full or have been written off the books as uncollectible.
ARTICLE VII
EVENTS OF TERMINATION
SECTION 7.01 Events of Termination.
If any of the following events (“Events of Termination”) shall occur and be
continuing:
(a) The Collection Agent (if United Rentals or any of its Affiliates) (i) shall
fail to perform or observe any term, covenant or agreement under this Agreement
(other than as referred to in clause (ii) of this paragraph (a)) and such
failure shall remain unremedied for three Business Days or (ii) shall fail to
make when due any payment or deposit to be made by it under this Agreement; or
(b) An Originator shall fail to make any payment required under Section 2.05(a)
or 2.05(b), and any such failure to pay shall remain unremedied for two
(2) Business Days; or
(c) Any representation or warranty made or deemed made by any Originator or the
Parent (or any of its officers) pursuant to this Agreement or the Performance
Undertaking Agreement or any other Transaction Document or any information or
report delivered by the Originator pursuant to this Agreement or any other
Transaction Document or the Parent pursuant to the Performance Undertaking
Agreement shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered, and such incorrectness or untruth is
inacapable of remedy or, if capable of remedy, is not corrected or cured within
fifteen (15) days of the earlier of any such Originator or Parent becoming aware
of such incorrectness or untruth or written notice thereof being given to such
Originator or Parent by the Buyer; or
(d) The Parent or the Originators shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or in any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for ten (10) days after written notice thereof
shall have been given to the Parent or the appropriate Originator, as applicable
by the Buyer; or

 

-23-



--------------------------------------------------------------------------------



 



(e) United Rentals or any of its Subsidiaries shall fail to pay its Debt and
other obligations, including liabilities in respect of Taxes, before the same
shall become delinquent or in default, except where (a)(i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) United Rentals or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (iv) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or (b) the aggregate uninsured and unpaid amount is less than
$25,000,000 and does not include Taxes or the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect; or
(f) Any purchase or contribution of Receivables hereunder, the Related Security
and the Collections with respect thereto shall for any reason cease to
constitute valid ownership of such Receivables, Related Security and Collections
free and clear of any Adverse Claim other than the security interest created
pursuant to Section 5.02 hereof, and such default is incapable of remedy or, if
capable of remedy, (x) the value of such percentage ownership or security
interest shall not exceed $25,000 and (y) such default is not corrected or cured
within seven (7) days after the applicable Originator becoming aware of such
default or written notice thereof being given to such Originator by the Buyer;
or
(g) Any Originator or the Parent shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors or file a notice
of intention to make a proposal to some or all of its creditors; or any
proceeding shall be instituted by or against the Seller or the Parent seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Originator or the Parent
shall take any corporate action to authorize any of the actions set forth above
in this paragraph (g);
(h) There shall have occurred any material adverse change in the business,
operations, property or financial condition of an Originator or the Parent and
its Subsidiaries, taken as a whole, since the end of its most recent fiscal
quarter; or there shall have occurred any event which could reasonably be
expected to materially adversely affect (as determined by the Banks in their
sole and absolute discretion) the collectibility of the Transferred Receivables
or the ability of an Originator to collect Transferred Receivables or otherwise
perform its obligations under this Agreement; or

 

-24-



--------------------------------------------------------------------------------



 



(i) The Performance Undertaking Agreement shall cease to be in full force and
effect or the Parent shall fail to perform or observe any term, covenant or
agreement contained in the Performance Undertaking Agreement on its part to be
performed or observed and any such failure shall remain unremedied for ten days
after written notice thereof shall have been given by the Buyer (or the
Administrative Agent or any Purchaser Agent on behalf of the Buyer) to the
Parent; then, and in any such event, the Buyer may, by notice to the
Originators, declare the Facility Termination Date to have occurred (in which
case the Facility Termination Date shall be deemed to have occurred) provided,
that, automatically upon the occurrence of any event (without any requirement
for the passage of time or the giving of notice) described in paragraph (g) of
this Section 7.01, the Facility Termination Date shall occur. Upon any such
declaration or designation or upon such automatic termination, the Buyer shall
have, in addition to the rights and remedies under this Agreement, all other
rights and remedies with respect to the Receivables provided after default under
the UCC and under other applicable law, which rights and remedies shall be
cumulative.
ARTICLE VIII
INDEMNIFICATION
SECTION 8.01 Indemnities by the Originators.
Without limiting any other rights which the Buyer may have hereunder or under
applicable law, the Originators hereby, jointly and severally, agree to
indemnify the Buyer and its assigns and transferees (each, an “Indemnified
Party”) from and against any and all claims, damages, costs, expenses, losses
and liabilities (including reasonable attorneys’ fees) (all of the foregoing
being collectively referred to as “Indemnified Amounts”) arising out of or
resulting from this Agreement or the ownership of Transferred Receivables or in
respect of any Transferred Receivable or any Contract, excluding, however,
(a) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) recourse for Receivables
that are uncollectible solely due to the relevant Obligor’s unwillingness or
financial inability to pay or (c) any income taxes or franchise taxes imposed on
such Indemnified Party by the jurisdiction under the laws of which such
Indemnified Party is organized or any political subdivision thereof, arising out
of or as a result of this Agreement or the ownership of Transferred Receivables
or in respect of any Transferred Receivable or any Contract. Without limiting or
being limited by the foregoing (but subject to the aforementioned exclusions),
each Originator, jointly and severally, shall pay on demand to each Indemnified
Party any and all amounts necessary to indemnify such Indemnified Party from and
against any and all Indemnified Amounts relating to or resulting from any of the
following:
(a) any representation or warranty or statement made or deemed made by an
Originator (or any of its officers) under or in connection with this Agreement,
and the other Transaction Documents that shall have been incorrect in any
material respect when made;
(b) the failure by an Originator to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable or the related Contract to conform
to any such applicable law, rule or regulation;
(c) the failure to vest in the Buyer absolute ownership of the Transferred
Receivables that are, or that purport to be, the subject of a purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof free and clear of any Adverse Claim;

 

-25-



--------------------------------------------------------------------------------



 



(d) the failure of an Originator to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables that are, or that purport to be, the subject of a purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, whether at the time of any purchase or contribution or at any
subsequent time, in each case to the extent required hereunder;
(e) without double counting for any Dilution for which a repurchase has been
made under Section 2.05 of this Agreement, any dispute, claim, offset or defense
(other than discharge in bankruptcy of the Obligor or any other credit related
losses) of the Obligor to the payment of any Transferred Receivable that is, or
that purports to be, the subject of a purchase or contribution under this
Agreement (including, without limitation, a defense based on such Transferred
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of goods or services related to such
Transferred Receivable or the furnishing or failure to furnish such goods or
services or relating to collection activities with respect to such Transferred
Receivable (to the extent such collection activities were performed by such
Originator or any of its Affiliates acting as Collection Agent);
(f) any failure of such Originator to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under any Contract related to a Transferred Receivable;
(g) any products liability or other claim (including any claim for unpaid sales,
excise or other taxes) arising out of or in connection with goods or services
which are the subject of any Contract;
(h) the commingling of Collections of Transferred Receivables by an Originator
or a designee of an Originator, as Collection Agent or otherwise, at any time
with other funds of such Originator or an Affiliate of such Originator or the
failure of Collections to be deposited into the Controlled Account;
(i) any investigation, litigation or proceeding related to this Agreement or the
ownership of Transferred Receivables, the Related Security, or Collections with
respect thereto or in respect of any Transferred Receivable, Related Security or
Contract;
(j) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable hereunder;
(k) any failure of an Originator to comply with its covenants contained in
Section 5.01; or
(l) any claim brought by any Person other than an Indemnified Party arising from
any activity by an Originator or any Affiliate of an Originator in servicing,
administering or collecting any Transferred Receivable.

 

-26-



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
SECTION 9.01 Amendments, Etc.
No amendment or waiver of any provision of this Agreement or consent to any
departure by the Originator therefrom shall be effective unless in a writing
signed by the Buyer and, in the case of any amendment, also signed by the
Originators; provided, that the Administrative Agent and the Purchaser Agents
shall have consented to such amendment or waiver. Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Buyer to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.
SECTION 9.02 Notices, Etc.
All notices, demands, consents, requests and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (which shall
include electronic transmission), shall be personally delivered, express
couriered, electronically transmitted (in which case receipt shall be confirmed
by telephone and a hard copy shall also be sent by regular mail) or mailed by
registered or certified mail and shall, unless otherwise expressly provided
herein, be effective when received at the address specified below for the listed
parties or at such other address as shall be specified in a written notice
furnished to the other parties hereunder.
If to the Originators:
UNITED RENTALS (NORTH AMERICA), INC.
5 Greenwich Office Park
Greenwich, CT 06830
Attention: Treasurer or Assistant Treasurer
Tel. No.: (203) 618-7202
Facsimile No.: (203) 622-4325
UNITED RENTALS NORTHWEST, INC.
5 Greenwich Office Park
Greenwich, CT 06830
Attention: Treasurer or Assistant Treasurer
Tel. No.: (203) 618-7202
Facsimile No.: (203) 622-4325
If to the Buyer:
UNITED RENTALS RECEIVABLES LLC II
5 Greenwich Office Park
Greenwich, CT 06830
Attention: Treasurer or Assistant Treasurer Tel. No.: (203) 618-7202
Facsimile No.: (203) 622-4325

 

-27-



--------------------------------------------------------------------------------



 



If to the Collection Agent:
UNITED RENTALS, INC.
5 Greenwich Office Park
Greenwich, CT 06830
Attention: Treasurer or Assistant Treasurer
Tel. No.: (203) 618-7202
Facsimile No.: (203) 622-4325
SECTION 9.03 Binding Effect; Assignability.
(a) This Agreement shall be binding upon and inure to the benefit of the
Originators, the Buyer and the Buyer’s successors and assigns.
(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or have been written off
the books of the Originators as uncollectible; provided, however, that rights
and remedies with respect to any breach of any representation and warranty made
by the Originators pursuant to Article IV and the provisions of Article VIII and
Sections 9.04, 9.05 and 9.06 shall be continuing and shall survive any
termination of this Agreement.
SECTION 9.04 Costs, Expenses and Taxes.
(a) In addition to the rights of indemnification granted to the Buyer pursuant
to Article VIII hereof, each Originator, jointly and severally, agrees to pay on
demand all costs and expenses in connection with the preparation, execution and
delivery of this Agreement and the other documents and agreements to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Buyer with respect thereto and with
respect to advising the Buyer as to its rights and remedies under this
Agreement, and each Originator agrees to pay all costs and expenses, if any
(including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
excluding, however, any costs of enforcement or collection of Transferred
Receivables.
(b) In addition, each Originator agrees to pay any and all stamp and other taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and each Originator agrees to save each Indemnified Party harmless
from and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.

 

-28-



--------------------------------------------------------------------------------



 



SECTION 9.05 No Proceedings.
Each Originator hereby agrees that it will not institute against the Buyer any
proceeding of the type referred to in Section 7.01(g) so long as there shall not
have elapsed one year plus one day since the later of (i) the Facility
Termination Date and (ii) the date on which all of the Transferred Receivables
are either collected in full or have been written off the books of the
Originators as uncollectible.
SECTION 9.06 Confidentiality.
Each of the parties agrees to maintain the confidentiality of this Agreement and
other Transaction Documents (and all drafts thereof); provided that this
Agreement may be disclosed to (a) each of the parties officers, directors,
employees, outside auditors and Affiliates who agree to hold such information
confidential and then only in connection with the proposed transaction,
(b) third parties who agree in writing to hold such information confidential,
(c) any other commercial paper conduit administered by Credit Agricole or Scotia
Capital, (d) any current or prospective participant in the commercial paper
issuance program of the Purchasers or any other commercial paper conduit
administered by Credit Agricole or Scotia Capital including but not limited to
representatives of Rating Agencies, liquidity providers, commercial paper
placement agents and commercial paper dealers and provided further that this
Agreement may be disclosed if required by applicable law, regulations or legal
process, or the listing or quotation requirements of any exchange or quotation
system on which securities of it or its parent or other Affiliates may be listed
or quoted. Officers, directors, employees and agents of Credit Agricole and
Scotia Capital shall at all times have the right to share information received
from United Rentals and its affiliates to appropriate parties in connection with
the proposed transaction on a confidential basis.
SECTION 9.07 GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE BUYER’S OWNERSHIP OF OR SECURITY INTEREST IN THE TRANSFERRED
RECEIVABLES OR REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

-29-



--------------------------------------------------------------------------------



 



SECTION 9.08 SUBMISSION TO JURISDICTION.
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION WITH RESPECT TO THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS WHICH MAY BE MADE BY
ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
SECTION 9.09 WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PURCHASES OR THE
ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.
SECTION 9.10 Third Party Beneficiary.
Each of the parties hereto hereby acknowledges that the Buyer intends to assign
rights under this Agreement pursuant to the Receivables Agreement and that such
assignees may (except as otherwise agreed to by such assignees) further assign
their rights under this Agreement, and the Originators hereby consent to any
such assignments. All such assignees, including parties to the Receivables
Agreement in the case of assignment to such parties, shall be third party
beneficiaries of, and shall be entitled to enforce the Buyer’s rights and
remedies under, this Agreement to the same extent as if they were parties
hereto, except to the extent specifically limited under the terms of their
assignment.
SECTION 9.11 Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.12 Survival of Termination.
The provisions of Article VIII and Sections 9.04, 9.05 and 9.06 shall survive
any termination of this Agreement.
SECTION 9.13 Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

-30-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

          ORIGINATORS: UNITED RENTALS (NORTH AMERICA), INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris        Title:  
Senior Vice President and Treasurer        UNITED RENTALS NORTHWEST, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris        Title:  
Vice President and Treasurer      BUYER: UNITED RENTALS RECEIVABLES LLC II
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris        Title:  
Vice President and Treasurer   

 

 



--------------------------------------------------------------------------------



 



         

          COLLECTION AGENT: UNITED RENTALS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris        Title:  
Senior Vice President and Treasurer   

 

-2-